Case 18-18442-JNP    Doc 48   Filed 04/16/19 Entered 04/16/19 14:07:29           Desc Main
                              Document     Page 1 of 3




                                                          Order Filed on April 16, 2019 by
                                                           Clerk U.S. Bankruptcy Court
                                                              District of New Jersey




 DATED: April 16, 2019
Case 18-18442-JNP   Doc 48   Filed 04/16/19 Entered 04/16/19 14:07:29   Desc Main
                             Document     Page 2 of 3
Case 18-18442-JNP   Doc 48   Filed 04/16/19 Entered 04/16/19 14:07:29   Desc Main
                             Document     Page 3 of 3
